Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a divisional application, filed on 10/23/2020, which is a divisional of a 371 application filed on 01/02/2019 claiming priority to PCT/FR2017/051808, filed on 07/03/2017, in which claims 15-31 are currently pending as of the preliminary amendment filed on 10/23/2020.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application PCT/FR2017/051808, filed on 07/03/2017.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 10/23/2020, 11/02/2020, and 04/14/2021.

Drawings

The Examiner contends that the drawings submitted on 10/23/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 15-18, 20-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fedor (US 5,699,152) in view of Nguyen (US 4,914,289).

As to claim 15, Fedor teaches an inspection device at the site of an internal edge of a ring surface (16) of a container (14), the ring surface having as theoretical geometry a surface of revolution around a theoretical central axis (A1), of the type in which the device (10) has an installation zone (Z) of a ring surface (16) of a container to be inspected, this installation zone having an axis of installation (A'1), of the type comprising (see FIG. 1 for container 10 and col. 1, line 49 to col. 2, line 40):

a lighting system (28, 28') arranged above the installation zone and capable of providing an incident light beam comprising radial beams contained in at least one radial plane containing the axis of installation (A'1), said radial incident beams moving away from the axis of installation (A'1) in the region of their incidence on the ring surface; a sensor (18), connected to an image-analysis unit (see FIG. 2 for vision computers 70 and 71 and camera 40; also see FIGs. 4A and 4B and col. 9, line 61 to col. 10, line 16 for image 102);

an optical system (24, 261, 262) arranged above the installation zone, interposed between the installation zone and the sensor (18), and capable of forming on the sensor (18) an image (CP1, CP2) of the ring surface (16) to be inspected (14) placed in the installation zone; characterized in that: the sensor is a dimensional image sensor; the incident light beam is a beam comprising radial incident light beams contained in radial planes containing the axis of installation (A'1) and distributed at 360.degree. around the axis of installation (A'1) (see FIG. 2 for camera 40; also see FIG. 3 for illumination means 25 and 

the optical system comprises at least one first primary reflection surface (261) in an upstream field of vision of the sensor, the first primary reflection surface (261) being a surface of revolution centred on the axis of installation (A'1), turned towards the axis of installation, and arranged to reflect light beams, directly or indirectly in the direction of the sensor (18), coming from the installation zone according to radial planes containing the axis of installation (A'1) and according to a first peripheral observation field having a first observation elevation angle (.gamma.1) relative to a plane perpendicular to the central axis of installation (A'1) (see FIGs. 4A and 4B for lower portion of annular reflector 32, lower portion of field 15, and axis 32a; also see col. 9, line 61 to col. 11, line 9);

the device comprises at least one second primary reflection surface (262) in the upstream field of vision of the sensor (18), the second primary reflection surface being a surface of revolution centred on the axis of installation, turned towards the axis of installation and arranged to reflect light beams, directly or indirectly in the direction of the sensor (18), coming from the installation zone according to radial planes containing the axis of installation (A'1) and according to a second peripheral observation field having a second observation elevation angle (.gamma.2) relative to a plane perpendicular to the central axis of installation (A'1), said second observation elevation angle being different to the first observation elevation angle, the first primary surface and the second primary reflection surface, both being in disjointed portions of the upstream field of vision of the sensor (see FIGs. 4A and 4B for upper portion of annular reflector 32, upper portion of field 15, and axis 32a; also see col. 9, line 61 to col. 11, line 9);

and the first primary reflection surface (261) and the second reflection surface (262) determine for the sensor (18) respectively a first portion of downstream field of vision (CAV1) and a second portion of downstream field of vision (CAV2) which overlap in the inspection zone (see FIGs. 4A and 4B for the upper and lower portion of the region of the observed surface resulting from the different angles of the upper and lower portion of annular reflector 32; also see col. 9, line 61 to col. 11, line 9).

Fedor does not explicitly teach an inspection device of the presence of a glass wire-edge at the site of an internal edge of a ring surface (16).

However, Nguyen teaches an inspection device of the presence of a glass wire-edge at the site of an internal edge of a ring surface (16) (see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedor’s system with Nguyen’s system in order to produce a two dimensional image of at least part of a three dimensional container, which image is more easily analyzed than a plurality of axial and radial views of the container which might cover the same area (Nguyen; col. 3, lines 45-50).

As to claim 16, the combination of Fedor and Nguyen teaches characterized in that the first primary reflection surface (261) and the second primary reflection surface (262) are truncated by different angles at the apex (Fedor; see FIGs. 4A and 4B for upper and lower portions of annular reflector 32; also see col. 9, line 61 to col. 11, line 9; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 17, the combination of Fedor and Nguyen teaches characterized in that the first primary reflection surface (261) and the second primary reflection surface (262) are superposed and present a common circular ridge corresponding to a lower ridge of the upper surface and to an upper ridge of the lower surface (Fedor; see FIGs. 4A and 4B for region between the upper and lower portions of annular reflector 32; also see col. 9, line 61 to col. 11, line 9; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 18, the combination of Fedor and Nguyen teaches characterized in that the first primary reflection surface (261) and the second primary reflection surface (262) are axially offset by being 
As to claim 20, the combination of Fedor and Nguyen teaches characterized in that the first primary reflection surface (261) and the second primary reflection surface (262) are, according to a radial intersecting plane containing the central axis of installation (A'1), tangential to an ellipsoid whereof a focus is at the centre of the entry pupil of a lens system (20) of a camera (19) comprising the image sensor (18) and whereof the second focus is arranged on the central axis of installation (A'1), in the region of the ring (12) of the container to be inspected (Fedor; see col. 7, line 56 to col. 8, line 23 and FIGs. 3, 4A, and 4B; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 21, the combination of Fedor and Nguyen teaches characterized in that the primary reflection surface (261, 262) is flared according to the direction of the axis of installation (A'1) and has a large diameter and a small diameter both greater than the maximal diameter of the ring surface (16) to be inspected (Fedor; see FIGs. 4A and 4B for upper and lower portions of annular reflector 32; also see col. 9, line 61 to col. 11, line 9; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 22, the combination of Fedor and Nguyen teaches characterized in that the primary reflection surface (261, 262) is a truncated surface, turned towards the axis of installation (A'1) (Fedor; see FIGs. 4A and 4B for upper and lower portions of annular reflector 32; also see col. 9, line 61 to col. 11, line 9; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 23, the combination of Fedor and Nguyen teaches characterized in that the primary reflection surface (261, 262) indirectly reflects light beams in the direction of the sensor (18), and in that the device comprises, between the primary reflection surface (261, 262) and the sensor (18), at least one return reflection surface (Fedor; see col. 7, line 56 to col. 8, line 23 and FIGs. 3, 4A, and 4B; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 24, the combination of Fedor and Nguyen teaches characterized in that the return reflection surface comprises a surface of revolution oriented opposite the axis of installation (A'1) so as to send the rays back in the direction of the sensor (18) (Fedor; see col. 7, line 56 to col. 8, line 23 and FIGs. 3, 4A, and 4B; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 25, the combination of Fedor and Nguyen teaches characterized in that, between the sensor (18) and the primary reflection surface (261, 262), the optical system is telecentric (20) (Fedor; see col. 8, lines 24-39; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 26, the combination of Fedor and Nguyen teaches characterized in that the incident peripheral beam comprises, in the same radial plane, non-parallel radial beams (Fedor; col. 1, lines 49-62 – “changing light rays emitted in various directions from the inner and outer surfaces of the bottle mouth into light rays parallel with each other”; also see descriptions later on in the reference for directing/redirecting light rays in various directions; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 28, the combination of Fedor and Nguyen teaches characterized in that it comprises a light source (28') annular in revolution, centred on the axis of installation (A'1), which generates radial incident light beams which impact the ring surface (16) after having intersected the axis of installation 

As to claim 29, the combination of Fedor and Nguyen teaches characterized in that the device (10) comprises a support (230) supporting the sensor (18), the lens system (20), a primary reflection surface (261, 262), a light source (28, 28') and optionally a return reflection surface (32) (Fedor; see FIGs. 2 and 3 and col. 7, lines 3-55; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 30, the combination of Fedor and Nguyen teaches an inspection line (200) of containers (14) presenting a ring surface (16), of the type in which containers (14) are moved on a conveying line by a conveyor (210) which transports the containers (14) according to a horizontal displacement direction perpendicular to a theoretical central axis (A1) of the containers 14 which present their ring surface (16) in a horizontal plane turned upwards, characterized in that the installation comprises a device (10) according to claim 15, which is arranged on the installation with its axis of installation (A'1) in a vertical position, such that the observation field and the incident light beam are oriented downwards, towards the installation zone (Z) which is located between the device and a transport member of the conveyor (212) (Fedor; see FIGs. 3 and 4A for conveyor line 19; also see col. 7, lines 49-55; Nguyen; see FIGs. 1, 4a, and 4b and col. 1, lines 31-45 and col. 4, line 56 to col. 5, line 26; also see FIG. 5 and col. 7, line 52 to col. 8, line 14).

As to claim 31, the combination of Fedor and Nguyen teaches characterized in that the conveyor (210) guides the containers so that their theoretical central axis (A1) coincides with the axis of installation (A'1), and, at the time of this coincidence, an image is acquired by way of the device (10), without contact from the device (10) with the container (14) (Fedor; see FIGs. 3 and 4A for conveyor line 19; also see col. .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fedor in view of Nguyen and further in view of Gauffre (US 2009/0066944).

As to claim 27, the combination of Fedor and Nguyen does not teach characterized in that the lighting system comprises a central light source (28) at least in part contained in an envelope cylindrical in revolution having as axis the axis of installation (A'1) and as diameter the diameter of the internal edge (15) of the ring surface (16) to be inspected.

However, Gauffre teaches characterized in that the lighting system comprises a central light source (28) at least in part contained in an envelope cylindrical in revolution having as axis the axis of installation (A'1) and as diameter the diameter of the internal edge (15) of the ring surface (16) to be inspected (see [0057]-[0060] and [0086]-[0094]; also see FIG. 2 and [0093]-[0095]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedor’s system and Nguyen’s system with Gauffre’s system in order to provide a method for detecting a defect in a finish of a glass article, comprising steps consisting in: viewing an image of a sample of the finish by viewing means comprising an optical axis; and processing the view by analysis means configured to detect an optical signature of the defect automatically (Gauffre; [0005]-[0007]).

Allowable Subject Matter

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482